Baldwin, J.,
delivered the opinion of the Court—Terry, C. J., concurring.
This case was for damages sustained by the plaintiff, by reason of the refusal of the defendant, Sheriff of Siskiyou county, to execute to him a deed for land bought at public sale ; but the complaint is fatally defective in this, that it alleges special damages, arising from the ina*298bility to get rents and profits from the estate—a tavern in Yreka— without averring that the defendant in execution had any title to the premises, or that the plaintiff, if the Sheriff had made him a deed, would have been either entitled to receive, or been able to recover, possession of the property, or rents or profits. For this error the Court properly sustained the demurrer.
Judgment affirmed.